Citation Nr: 0825764	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service-connected pes planus.  

2.  Entitlement to an increased rating in excess of 30 
percent for the service-connected chronic skin disease.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970 and from August 1973 to March 1974.  

This matter comes before the Board on appeal from a March 
2004 rating decision issued by the RO.  

The Board is aware that the rating for the service-connected 
pes planus was increased in a March 2005 rating decision by 
the RO . However, since the increase during the appeal did 
not constitute a full grant of the benefit sought, the 
veteran's claim for an increased evaluation for the service-
connected pes planus remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 39 (1993).   



FINDINGS OF FACT

1.  The service-connected pes planus currently is not shown 
to be productive of more than moderate disablement; neither 
marked deformity, pain on manipulation and use accentuated, 
nor swelling on use are demonstrated.  

2.  The service-connected tinea pedis, onychomycosis and 
bilateral tinea manum and unguium currently is not shown to 
be manifested by symptoms that affect more than 40 percent of 
his entire body or the exposed areas affected; nor is it 
shown to require constant or near-constant systemic therapy 
involving corticosteroids or immunosuppressive drugs during 
the past year.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected pes planus 
have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5276 (2007).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected chronic skin 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.118 including Diagnostic Code 7806 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Statutes and Regulations

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an August 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case (SSOC), when issued following a VCAA notification 
letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  

Here, the noted VCAA letter was issued prior to the appealed 
March 2004 rating decision. Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

As this case was decided during the pendency of this appeal, 
the veteran never received a Dingess letter.  However, the 
Board finds that this was harmless to the veteran.  The 
veteran had received a disability rating and an effective 
date multiple times for numerous service-connected 
disabilities, including his chronic skin disease.  Therefore, 
the veteran was aware of the requirements for receiving a 
disability rating and an effective date.  

Finally, the Board is aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice in increase rating claims requires that a 
claimant be notified of the following four items to 
substantiate a claim for increased evaluation.  First, the 
claimant must provide, or ask the VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Second, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the August 2003 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores.  Specifically, the 
veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  

However, the August 2003 VCAA letter did not provide the type 
of notification set forth in the second and third 
requirements of Vazquez-Flores. As such, he has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced the veteran. See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claims. See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

In this regard, the Board notes that, on his July 2003 claim, 
the veteran claimed that his foot and skin conditions had 
gotten worse.  The veteran's representative repeatedly made 
the same claim.  

In addition, the veteran had successfully increased his 
evaluation to 30 percent for his chronic skin condition in 
1991 after being service-connected since he left service in 
1979.  

Finally, in his February 2005 VA foot examination, the 
veteran reported swelling in his feet in accord with the 
requirement for a higher evaluation.  These facts reflect 
actual knowledge of the evidence necessary to substantiate 
his claims, namely evidence showing that his disability had 
gotten worse.  Since the veteran had successfully presented 
evidence in 1991 that his skin condition had worsened, there 
is reason to believe he knew what was required to receive a 
higher evaluation.  

Moreover, the veteran's February 2005 and August 2003 VA 
examinations included testing that paralleled the relevant 
diagnostic criteria contained in 38 C.F.R. §§ 4.71a and the 
schedule of ratings related to the foot and skin which are 
applicable in the case at hand. This testing reflects that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claims in this case.  

In addition, the Board notes that the veteran's increased 
evaluation claim for his service-connected pes planus was 
readjudicated following the initial notification of 
diagnostic criteria in the January 2005 Statement of the 
Case. Specifically, the veteran was given a Supplemental 
Statement of the Case in March 2005.  

Thus, for these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication." Sanders 
v. Nicholson, 487 F.3d at 889.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision. Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran. See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2007).  


II.  Pes Planus

Service connection for pes planus was granted in May 1975 
with a 10 percent rating being assigned.  In June 1979, the 
rating was reduced to no percent.  Subsequently, in January 
1980, the 10 percent evaluation was restored.  Finally, in 
April 1983, the veteran's rating was again reduced to no 
percent, a rating which was continued by the RO in the 
appealed March 2004 rating decision.  

In a March 2005 rating decision, the evaluation for service-
connected pes planus was increased to 10 percent by the RO 
under Diagnostic Code (DC) 5276.  38 C.F.R. § 4.71a (2007).  
This 10 percent evaluation has remained in effect since that 
time.  

Under 38 C.F.R. § 4.71a, DC 5276, a 10 percent evaluation is 
assigned for moderate pes planus, unilateral or bilateral, 
with the weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achilles, and pain on manipulation 
and use of the feet.  

A 20 percent evaluation is assigned for severe unilateral pes 
planus with objective evidence of marked deformity, pain on 
manipulation and use accentuated, swelling on use and 
characteristic callosities.  

A 30 percent evaluation is warranted for severe bilateral pes 
planus with objective evidence of marked deformity, pain on 
manipulation and use accentuated, swelling on use and 
characteristic callosities.  A 30 percent evaluation is also 
assigned for pronounced unilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achilles on manipulation and not improved by orthopedic 
shoes or braces.  

A 50 percent evaluation is warranted for pronounced bilateral 
pes planus with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achilles on manipulation and not 
improved by orthopedic shoes or braces.  

In an October 2004 treatment record, the veteran reported 
having rearfoot pain under malleoli with instability and 
metatarsophalangeal joint pain.  The veteran was diagnosed 
with bilateral pes planovalgus, bilateral hallux limitus, 
hammertoes and bilateral equinus.  In a December 2004 
treatment record, the veteran presented the same complaints.  
The examiner diagnosed him with the same conditions and 
injected him with pain medication and steroids.  

In a February 2005 VA examination, the veteran reported 
having cramps in both feet and occasional swelling.  He had 
some pain of about 3 out of 10 and did not use any arch 
support or brace.  The veteran reported a history flare-ups 
with loss of motion but there were no precipitating or 
alleviating factors.  The condition did not affect his 
activities of daily living.  

On examination, the VA examiner stated that the veteran had a 
moderate pes planus in both feet.  The examiner noted that 
the right foot had a hammertoe deformity in the second toe 
with a callus at the top of the IP joint.  The Achilles 
tendon was neutral on weightbearing and non-weightbearing.  
The examiner stated that there was no swelling or tenderness, 
and there were two calluses underneath the foot.  Finally, 
the examiner noted that there was no pain on manipulation.  

The examination of the left foot revealed no hammertoes or 
calluses, a neutral heel and Achilles tendon, no pain on 
manipulation, and no change in position on weightbearing and 
non-weightbearing.  The examiner stated that onychogryphosis 
was present, and the ankle pulse was palpable.  

The veteran was diagnosed with bilateral moderate pes planus, 
onychogryphosis, hammertoe, and callus formation.  The 
examiner opined that the calluses were a result of the 
service-connected pes planus but the hammertoe and 
onychogryphosis were not.  

The examiner also opined that there would be additional 
limitation of joint function due to pain, fatigue, weakness, 
and lack of endurance following repetitive use and that the 
pain and fatigue had major functional impact. 

The Board has applied the noted criteria to the facts at 
hand.  Given the veteran's diagnosis of moderate pes planus, 
along with the absence of objective swelling, pain on 
manipulation, and marked deformity, an evaluation in excess 
of 10 percent for the service-connected pes planus is not 
warranted.  

The Board is aware that the veteran has calluses on his right 
foot.  However, this alone, without other findings, is not 
enough to warrant a higher rating.

Therefore, the Board finds that the preponderance of the 
evidence is against assigning an evaluation in excess of 10 
percent for the service-connected pes planus.  


III.  Chronic Skin Disease

Service connection was granted for the veteran's chronic skin 
disease in May 1975 and he was assigned a no percent rating.  
In September 1979, the veteran's rating was increased to 10 
percent.  In a November 1997 decision of the Board, the 
veteran's rating was increased to the current 30 percent.  

The veteran's service-connected skin disability has been 
evaluated under DC 7806.  38 C.F.R. § 4.71a (2007).  

Under DC 7806, a 30 percent evaluation is assigned for 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.   

A 60 percent evaluation is warranted for more than 40 percent 
of the entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

In his August 2003 VA examination, the veteran reported 
suffering from pseudofolliculitis barbae while in service 
that resulted in a scar and persistent discoloring.  He had 
experienced three attacks with accompanying pustules in the 
last year, each lasting approximately a month.  He had had 
peeling skin on his arms, feet, and legs for the last twenty 
years.  

The veteran also complained of thickening of the skin on his 
palms and soles.  Topical creams helped slightly but liquid 
nitrogen treatments were ineffective.  

On examination, the veteran manifested scarring on his left 
and right face with hypopigmented and hyperpigmented 
discoloration.  The examiner also noted hyperkeratotic, 
punctate keratodermic lesions on the right palm and 
additional scarring on the tibial area of the right and left 
legs which covered .5% of the legs and 2% of the total body 
surface.  

The examiner noted that the volar aspects of the wrists had 
punctate keratotic papules and that the feet were scaly.  The 
examiner stated: "[t]otal body surface area of exposed skin 
7% on the face, total body surface area of the skin in toto 
9% including areas of the feet, legs, arms and face that are 
involved with some sort of rash, which the examiner felt were 
clear-cut service-connected on the feet and face, and 1% 
total body surface area in the face and 4% total body surface 
area of the feet."  

The examiner then opined that service connection for the rash 
on the veteran's arms and legs was tenuous due to the 
veteran's use of a rust razor while in service and his 
history as an intravenous drug-user.  The examiner opined 
that the rash on the face and feet were not related to those 
on the arms and legs.  

The veteran was diagnosed with severe scars on both cheeks, 
pseudofolliculitis barbae and subsequent cysts; scarring on 
the left chest around the nipple from cysts; scarring on both 
legs and rash on both arms compatible with lichen planus; 
total fingernail dystrophy more compatible with tinea than 
with lichen planus; and severe tinea pedis and onychomycosis 
of the feet.  

The Board notes that the total percentage of the entire body 
or exposed areas affected is less than 40 percent given the 
examination's results.  Based on this finding, along with the 
fact that the veteran did not require constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the last year for management 
of his skin condition, an evaluation in excess of 30 percent 
for the service-connected skin condition is not warranted.  

Therefore, the Board finds that the preponderance of the 
evidence is against assigning an evaluation in excess of 30 
percent for the service-connected chronic skin condition.  



ORDER

An increased rating in excess of 10 percent for the service-
connected pes planus is denied.  

An increased rating in excess of 30 percent for the service-
connected chronic skin disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


